Opinion by
Porter, J.,
The court below was right in holding that the decedent died testate as to his whole estate. The difficulty lies in construing the language of the testamentary'paper. The words, “share and share alike with my other heirs,” in the third paragraph of the will, clearly evince an intention that the estate shall, (after payment of the three legacies), be distributed among the testator’s heirs in certain proportions. .
“ As a general rule of construction, it is well settled that a devise or bequest to heirs or heirs at law of a testator or to his next of kin will be construed as referring to those who are such at the time of the testator’s decease, unless a different intent is plainly manifested by the will:” Buzby’s App., 61 Pa. 111; Stewart’s Estate, Bell’s Appeal, 147 Pa. 383. The court below has held that the giving of a specific legacy to John W. Gantz of $110, evinces an intention on the part of the testator to exclude the legatee from participation in the general distribution of the estate, although the legatee was his only living son, and one of his immediate heirs. We think no such conclusion is to be drawn from the giving of the legacy. In each of the cases above cited, a trust for life was created for a child, with remainder over to the right heirs of the testator. On the death of the child it was held that the right heirs of the testator were those living at his death, and that notwithstanding the limitation of the child’s interest to a life estate, he should not be on that account excluded. It is elementary law that the heir shall not be deprived of his inheritance except by express words or an implication from which there is no escape. We think in this case that the legacy to John W. Gantz does not raise this implication. The inference to be drawn from the giving of it is one of preference for an only surviving son, rather than of an intention to exclude him.
Again, the amount of the legacy is unusual, and bears the *252impress of a compensation or an adjustment rather than a benefaction or a distribution. We therefore hold that John W. Gantz is entitled to share with the other heirs in the distribution of the estate as indicated by the terms of the will. Francis S. Tyrrell and Chester G. Hershey receive their legacies, but do not participate in the general distribution because they are not heirs of the decedent, — Elizabeth J. Tyrrell and Samuel G. Hershey, the respective parents of the legatees both being- alive.
The result of this construction of the will is a distribution of the estate, (after payment of the three specific legacies), among John W. Gantz, Lydia Florence Wiley, Samuel G. Hershey and Francis Hershey in equal shares.
The decree of the court below is reversed, and the record is remitted in order that distribution may be made as herein indicated.